 Case 07-00400-SMT         Doc 29-1 Filed 05/14/20 Entered 05/14/20 14:02:30             Desc
                               Proposed Order Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

In re:                                              )
                                                    )
ADAM OLSEN,                                         )       Case No. 07-00400-SMT
                                                    )       Chapter 7
                  Debtor.                           )
______________________________________              )

               ORDER TO SHOW CAUSE WHY SAMUEL DAVIS
              AND CHRISTOPHER KANOUNOS SHOULD NOT BE
    HELD IN CONTEMPT FOR VIOLATION OF THE DISCHARGE INJUNCTION

         Upon consideration of the Motion filed by Adam Olsen, and good cause having been

shown, IT IS by the United States Bankruptcy Court for the District of Columbia,

         ORDERED: That, within thirty (30) days of the entry of this Order, Samuel Davis and

Christopher Kanounos shall show cause in writing, why they should not be held in contempt of

this Court for violation of the discharge injunction provided by 11 U.S.C. §524.

Copies to:

Steven H. Greenfeld, Esq.
Bryan Ross, Esq.
Office of the U.S. Trustee
Christopher Karounos, Esq
Samuel Davis, Esq.

                                       END OF ORDER
